Name: Commission Regulation (EC) No 1741/94 of 15 July 1994 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to Madeira
 Type: Regulation
 Subject Matter: trade policy;  trade;  regions of EU Member States;  plant product
 Date Published: nan

 No L 182/ 18 Official Journal of the European Communities 16. 7. 94 COMMISSION REGULATION (EC) No 1741/94 of 15 July 1994 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to Madeira THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2225/92 (3), as amended by Regulation (EEC) No 1 71 6/93 (4), lays down the forecast supply balance for hops exempt from import levies when imported from third countries or eligible for Community aid ; whereas the aid for these quantities should be fixed for the period 1 July 1994 to 30 June 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2225/92 is replaced by the following text : 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the forecast supply balance for hops falling within CN code 1210 and exempt from import levies when imported directly into Madeira from third countries or eligible for Community aid is hereby fixed at 10 tonnes for the period 1 July 1994 to 30 June 1995.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . O OJ No L 180, 23. 7 . 1993, p. 26 . O OJ No L 218, 1 . 8 . 1992, p. 91 . O OJ No L 159, 1 . 7. 1993, p. 101 .